 Case 3:17-cv-01375-DMS-MDD Document 578 Filed 02/05/19 PageID.30959 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   QUALCOMM INCORPORATED,                              Case No.: 17cv1375 DMS(MDD)
12                                      Plaintiff,
                                                         ORDER DENYING APPLE’S
13   v.                                                  MOTIONS TO STRIKE PORTIONS
                                                         OF THE EXPERT REPORT OF DR.
14   APPLE INCORPORATED,
                                                         MARTIN RINARD
15                                    Defendant.
16
     APPLE INCORPORATED,
17
                                Counter Claimant,
18
     v.
19
     QUALCOMM INCORPORATED,
20
                               Counter Defendant.
21
22
23         This case comes before the Court on Apple’s motions to strike portions of the report
24   of Qualcomm expert Dr. Martin Rinard. Apple asserts that in his opening report, Dr.
25   Rinard set forth an infringement theory for the ‘949 Patent that was not disclosed in
26   Qualcomm’s infringement contentions or discovery responses. Qualcomm responds that
27   Dr. Rinard’s theory is simply a rebuttal to Apple’s noninfringement position, and that it
28   should not be stricken.

                                                     1
                                                                              17cv1375 DMS(MDD)
 Case 3:17-cv-01375-DMS-MDD Document 578 Filed 02/05/19 PageID.30960 Page 2 of 2


 1         Apple relies on Patent Local Rule 3.6 as the basis for its motion. (Reply in Supp. of
 2   Mot. at 8 n.7.) This Rule states:
 3         As a matter of right, a party asserting infringement may serve Amended
           Infringement Contentions no later than the filing of the parties’ Joint Claim
 4
           Construction Chart. Thereafter, absent undue prejudice to the opposing party,
 5         a party asserting infringement may only amend its infringement contentions:
           …
 6
 7         2. Upon a timely motion showing good cause.
 8   Patent Local Rule 3.6.a.2. Although Apple does not explicitly say so, it appears to argue
 9   here that the infringement theory set forth in Dr. Rinard’s opening report is a de facto
10   amendment to Qualcomm’s infringement contentions for which Qualcomm has failed to
11   demonstrate good cause.
12         Clearly, Qualcomm did not move to amend its infringement contentions, either
13   explicitly or through Dr. Rinard’s opening report. Thus, it is unclear whether Patent Local
14   Rule 3.6 applies to the present motion. Even it did, Apple would have to show it suffered
15   undue prejudice by virtue of Qualcomm’s proposed amendment. Apple has not made that
16   showing here.    Rather, Apple had an opportunity to depose Dr. Rinard about this
17   infringement theory, and Apple’s expert had an opportunity to prepare a rebuttal report.
18   Given these facts, and the extensive litigation these parties have engaged in over the ‘949
19   Patent, Apple has not demonstrated “undue prejudice” sufficient to strike any portions of
20   Dr. Rinard’s report. Accordingly, Apple’s motion is denied.
21         IT IS SO ORDERED.
22   Dated: February 5, 2019
23
24
25
26
27
28

                                                  2
                                                                               17cv1375 DMS(MDD)
